FILED
                           NOT FOR PUBLICATION
                                                                             JAN 17 2018
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


PHP INSURANCE SERVICE, INC.; PHP                 No.   16-15083
GROUP, INC.; TRUNG TRAN,
                                                 D.C. No. 5:15-cv-00435-BLF
              Plaintiffs-Appellees,

 v.                                              MEMORANDUM*

GREENWICH INSURANCE
COMPANY,

              Defendant-Appellant.


                   Appeal from the United States District Court
                       for the Northern District of California
                  Beth Labson Freeman, District Judge, Presiding

                      Argued and Submitted August 17, 2017
                            San Francisco, California

Before: O’SCANNLAIN and RAWLINSON, Circuit Judges, and VANCE,**
District Judge.

      Appellant Greenwich Insurance Company (Greenwich) appeals the district

court’s grant of summary judgment in favor of Appellees PHP Insurance Service,

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The Honorable Sarah S. Vance, United States District Judge for the
Eastern District of Louisiana, sitting by designation.
PHP Group, Inc. (PHP), and Trung Tran (Tran). Greenwich contends that the

district court erred in holding that it had a duty to defend a class action complaint

filed by PHP employees premised on various California Labor Code violations.

According to Greenwich, the district court erroneously held that allegations of

discrimination and harassment were potentially covered under the Employment

Practices Liability Insurance Policy (policy) issued by Greenwich.

       We disagree. The district court properly held that Greenwich had a duty to

defend based on allegations in the first amended complaint that were potentially

covered by the policy’s definitions of discrimination and harassment. See Pension

Tr. Fund for Operating Eng’rs v. Fed. Ins. Co., 307 F.3d 944, 951 (9th Cir. 2002)

(explaining that “[t]he duty to defend does not usually turn on whether facts

supporting a covered claim predominate or generate the claim. Instead, California

courts have repeatedly found that remote facts buried within causes of action that

may potentially give rise to coverage are sufficient to invoke the defense duty.”)

(citations omitted); see also Hudson Ins. Co. v. Colony Ins. Co., 624 F.3d 1264,

1269 (9th Cir. 2010) (stating that “California courts have cast doubt on the notion

that a complaint must support all elements of a cause of action to state potential

liability”).




                                           2
      The first amended complaint alleges that PHP employees were

“predominantly Vietnamese-speaking individuals” that PHP “purposefully hire[d]

recent immigrant workers to improperly take advantage of their lack of knowledge

regarding labor and employment rights,” and that employees were forced to

“change their Vietnamese names to American names that were selected by . . .

Tran.” These allegations sufficiently triggered a duty to defend based on the

policy’s definition of “discrimination” due to the “segregation, classification or

modification of any term or condition of employment of any Employee . . . because

of race [or] national origin.”

      As a result of these allegations, the district court properly granted summary

judgment in favor of PHP on its duty to defend claim. See Pension Tr. Fund for

Operating Eng’rs, 307 F.3d at 949 (noting the duty to defend claims that “may fall

within policy coverage”) (emphasis in the original); see also Hudson Ins. Co., 624
F.3d at 1269.1

      AFFIRMED.



      1
          The parties dispute whether the claim under California Labor Code § 226
falls within the policy exclusion for claims involving “the Fair Labor Standards
Act . . . or similar provisions of any federal, state or local statutory law or common
law.” However, we need not and do not address the exclusion in resolving this
appeal because it does not bar coverage for the discrimination allegations
triggering Greenwich’s duty to defend.
                                           3